The motion to strike defendants's plea was properly granted. Powell v. State, ante, p. 101, 90 So. 138.
Defendant's demurrers to the indictment were properly overruled. Taylor v. State, 17 Ala. App. 579, 88 So. 205.
There was evidence tending to prove the state's case and therefore the general charge as requested by the defendant was properly refused.
The carrying of wood to the still for the purpose of making whisky, was aiding or abetting, and hence charge 7 was properly refused.
We find no error in the record, and the judgment is affirmed.
Affirmed.